In re Jacobs, Lawrence; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. H, No. 96-7161; to the Court of Appeal, Fifth Circuit, No. 04-K-1020.
Writ denied. The defendant-relator’s “Motion to Quash La.Ch.C.art. 305(A) as a basis for rendering a 16-year old offender death eligible” was correctly denied by the district court, albeit for different reasons than those that prompt this Court’s present denial of the Motion to Quash. Roper v. Simmons, 543 U.S.-, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005), has held that it is unconstitutional to execute any person who is under 18 at the time of the alleged crime. Thus, this statute, which facilitates jurisdiction over juvenile defendants in the district court in limited circumstances, can no longer be used as a vehicle or means for exposing to the death penalty any person who is under 18 at the time of the alleged crime.